        Case 2:19-cv-11149-LMA-DMD Document 4 Filed 08/08/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

REC MARINE LOGISTICS, LLC        §                   C.A. NO. 2:19-cv-11149-LMA-DMD
                                 §
V.                               §
                                 §
DEQUINCY R. RICHARD              §                   SEC. “I”               MAG. (3)
                                 §
V.                               §
                                 §
REC MARINE LOGISTICS, LLC,       §
GULF OFFSHORE LOGISTICS LLC and  §
OFFSHORE TRANSPORT SERVICES, LLC §


             ANSWER TO COMPLAINT FOR DECLARATORY JUDGMENT,
                COUNTER-CLAIM AND THIRD PARTY COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        COMES NOW DeQuincy R. Richard (“Richard”), made Defendant in this Declaratory

Judgment action, and, for his Answer to the Complaint for Declaratory Relief (“Complaint”,

Doc. 1), would respectfully show:

                                          I. ANSWER

        1.     Richard admits the allegations of Paragraphs I-II of the Complaint.

        2.     Richard admits he made a demand for maintenance and cure from his employer as

alleged in Paragraph III of the Complaint, but denies the remaining allegations of Paragraph III.

        3.     Richard denies the allegations of the next paragraph of the Complaint, purportedly

“IV”.

        4.     Richard denies the allegations of paragraph V of the Complaint.

        5.     Richard denies the allegations of paragraph VI of the Complaint.

        6.     Richard denies the allegations of paragraph VII of the Complaint.
          Case 2:19-cv-11149-LMA-DMD Document 4 Filed 08/08/19 Page 2 of 6



          7.     Paragraph VIII of the Complaint requires no response; however, out of an

abundance of caution, Richard denies Plaintiff is entitled to the relief requested therein.

          8.     The Paragraph of the Complaint beginning “Wherefore” requires no response;

however, out of an abundance of caution, Richard denies Plaintiff is entitled to the relief

requested in same.

          9.     Richard demands a trial by jury herein.

          WHEREFORE, Richard prays that Plaintiff take nothing in this Declaratory action, and

for all other relief to which he may be entitled.

                 II. COUNTER-CLAIM AND THIRD PARTY COMPLAINT

          COMES NOW Counter/Third Party Plaintiff DeQuincy R. Richard (“Richard”), and, for

his Counter-Claim against REC Marine Logistics, LLC (“REC Marine”) and Third Party

Complaint against Gulf Offshore Logistics, L.L.C. and Offshore Transport Services, L.L.C.,

would respectfully show:

                                            1. PARTIES

          1.1    Counter-Plaintiff / Third Party Plaintiff DeQuincy Richard (“Richard”), is a U.S.

citizen and resident of Lafourche Parish, Louisiana.

          1.2    REC Marine Logistics, LLC (“Counter-Defendant” or “REC Marine”), is a

Louisiana limited liability company with its principal place of business in Lafourche Parish,

Louisiana, doing business in this District and the State of Louisiana for the purpose of

accumulating monetary profit, and may be served with process through its attorney of record

herein.




                                                    2
       Case 2:19-cv-11149-LMA-DMD Document 4 Filed 08/08/19 Page 3 of 6



       1.3     Third Party Defendant Gulf Offshore Logistics, L.L.C., is a Louisiana limited

liability company with its principal place of business in Lafourche Parish, Louisiana, doing

business in this District and State of Louisiana for the purpose of accumulating monetary profit.

It may be served with process through its registered agent, Todd P. Danos, 4535 Highway 308,

Raceland, Louisiana 70394.

       1.4     Third Party Defendant Offshore Transport Services, L.L.C. is a Louisiana limited

liability company, with its principal place of business in Lafourche Parish, Louisiana, doing

business in this District and State of Louisiana for the purpose of accumulating monetary profit.

It may be served with process through its registered agent, Todd Danos, 4535 Highway 308,

Raceland, Louisiana 70394.

       1.5     Gulf Offshore Logistics, L.L.C. and Offshore Transport Services, L.L.C. are

collectively referred to herein as “Third Party Defendants”.

                                         2. JURISDICTION

       2.1     The Court has jurisdiction of this admiralty matter under 28 U.S.C. § 1333. This

claim is maintained under the Jones Act (46 U.S.C. § 30104) and the general maritime law of the

United States, and brought against Counter-Defendant and Third Party Defendants for

negligence.

                                            3. VENUE

       3.1     Venue is proper in this matter pursuant to the admiralty and maritime laws of the

United States, Rule 82 Fed. R. Civ. P.




                                                3
          Case 2:19-cv-11149-LMA-DMD Document 4 Filed 08/08/19 Page 4 of 6



                                4. FACTS AND NEGLIGENCE

          4.1   At all material times hereto, Counter-Defendant and Third Party Defendants

owned, operated and/or crewed the Dustin Danos (“vessel”), the platform supply vessel on which

Richard was injured, a vessel operating in navigable waters of the Gulf of Mexico.

          4.2   At all material times hereto, Richard was employed by REC Marine as a deckhand

and member of the crew of the vessel owned and/or operated by REC Marine and/or Third Party

Defendants.

          4.3   On or about November 6, 2018, while Richard was performing his duties in the

service of the vessel, he was injured when he slipped on stairs on the vessel. The injuries

suffered by Richard were caused by the negligence and/or gross negligence of REC Marine and

Third Party Defendants, and unseaworthiness of the vessel, in the following particulars, among

others:

          (a)   failing to provide proper and adequate equipment to perform the job;

          (b)   failing to maintain the vessel and her appurtenances and/or equipment in a safe
                and reasonable state of repair;

          (c)   failing to take reasonable precautions for Richard’s safety;

          (d)   failing to provide Richard with a reasonably safe place to work; and

          (e)   other acts of negligence and/or omissions to be shown at trial herein.

                                   5. COUNT 1 - JONES ACT

          5.1   Richard’s injuries were sustained in the course of his employment and were

caused by the negligence and/or gross negligence of REC Marine and Third Party Defendants,

their officers, agents, or employees, as described herein.



                                                  4
       Case 2:19-cv-11149-LMA-DMD Document 4 Filed 08/08/19 Page 5 of 6



                             6. COUNT 2 - UNSEAWORTHINESS

       6.1     Richard's injuries were caused by REC Marine’s and Third Party Defendants’

breach of duty to furnish a seaworthy vessel.

                                          7. DAMAGES

       7.1     As a direct and proximate result of REC Marine’s and Third Party Defendants’

negligence and/or gross negligence, Richard suffered injuries to his body, and the following

resultant damages, including, but not limited to: (a) mental anguish in the past and future; (b) lost

earnings; (c) loss of earning capacity; (d) disfigurement in the past and future; (e) physical

impairment in the past and future; (f) medical expenses in the past and future; (g) physical pain

and suffering in the past and future; (h) punitive damages.

                                       8. JURY DEMAND

       8.1     Richard is entitled to and demands a trial by jury herein.

       WHEREFORE, Plaintiff prays for judgment against Counter-Defendant and Third Party

Defendants for actual damages in an amount exceeding the jurisdictional limits of this Court;

prejudgment and post-judgment interest; punitive damages and attorney's fees; costs of suit; and

all other relief to which he may be entitled.

                                                Signature follows–




                                                  5
       Case 2:19-cv-11149-LMA-DMD Document 4 Filed 08/08/19 Page 6 of 6




                                             Respectfully submitted,

                                             KOCH & SCHMIDT, LLC

                                             /s/ R. Joshua Koch, Jr.
                                             R. JOSHUA KOCH, JR., Bar Roll No. 7767
                                             JKoch@kochschmidt.com
                                             KATHERINE W. LYNCH, Bar Roll No. 36726
                                             KLynch@kochschmidt.com
                                             650 Poydras Street, Suite 2660
                                             New Orleans, Louisiana 70130
                                             Telephone:     (504) 208-9040
                                             Facsimile:     (504) 208-9041

                                             ATTORNEY FOR DEFENDANT /
                                             COUNTER/THIRD PARTY PLAINTIFF


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that service of the foregoing automatically accomplished on
counsel of record for Plaintiff through CM/ECF Notice of Electronic Filing at the time of filing
hereof on this 8th day of August, 2019, in accordance with the Federal Rules of Civil Procedure.


                                             /s/ R. Joshua Koch, Jr.
                                             R. Joshua Koch, Jr.




                                                6
